Hardin, P. J.:
When the defendant issued its policy, an application for the same, in writing, was made, and a statement was made to the medical examiner in answer to questions propounded. to him. Question 7 and the answers thereto were as follows: “ 7. To what daily or other extent do you use * * • * alcoholic stimulants ? A. Yes, moderately. Q. Wine or malt liquors? A. Yes, moderately.”
Defendant predicates its defense upon the language of a clause in the policy which reads as follows : “ Should the life insured be convicted of a felony, or become so intemperate as to impair his *516health or induce delirium tremens, said company shall have the' unquestioned right, upon becoming satisfied of such fact, to terminate this contract immediately upon the tender to the party in interest of the legal reserve, as hereinbefore described.” At the trial it was admitted that, on the 31st of October, 1893, the defendant tendered to the plaintiff the sum of forty-eight dollars, and sixty-six cents, being the amount of the legal reserve, and delivered to her a written statement, signed by its vice-president, in which it stated' to the. plaintiff that the policy was canceled and the contract of insurance terminated. The plaintiff refused to receive the money and subsequently tendered payments of the several premiums that accrued thereafter.
It is contended by the appellant that it was the “ sole judge as to whether or not the insured had become so intemperate as to impair his health.” The language of the policy does not confer upon the defendant an arbitrary right to declare itself satisfied, and thereupon to terminate the contract of insurace. To enable the defendant to terminate the contract of insurance under the stipulation, the fact must exist that the insured has “ become so intemperate as to impair his health or induce delirium tremens.” There is no pretense in this case that the insured had become so intemperate as to induce delirium tremens, and, therefore, the other branch of the stipulation was the one under which the defendant sought to maintain its position and its assertion of its right to cancel the contract, • and there ensued a very important and closely contested question of fact upon the trial as to whether the party insured had “ become so intemperate as to impair his health ” at the time the defendant undertook to cancel the agreement in October, 1893. . We think that question of fact was one for the jury to determine. (Duplex Safety Boiler Co. v. Garden, 101 N. Y. 388; Russell v. Allerton, 108 id. 288; Crawford v. Mail & Express Pub. Co., 9 App. Div. 481.)
' The trial judge submitted to the jury the question as to whether Janneck had become so intemperate as to impair his health at the time the defendant attempted to forfeit his contract of insurance. There was a mass of evidence given in behalf of the defendant to establish the assertion made by the defendant, and there was a variety of evidence to the contrary, and we are of the opinion that, *517upon the conflict thus presented to the jury by the evidence, it was for the trial judge to submit the question of fact to the jury and that their verdict is controlling.
In the course of the opinion delivered in Northwestern Insurance Company v. Muskegon Bank (122 U. S. 502) Mr. Justice Miller said : “ While there may be on the one hand such a clear case of intemperate habits as to justify the court in saying that such and such facts constitute a condition of habitual intemperance, or on the other such an entire absence of any proof, beyond an occasional indulgence in the use of ardent spirits, as to warrant the opposite conclusion, yet the main field of inquiry, and the determination of the question within it, must be submitted to the jury, and the question on this submission must be decided by them.” That case is referred to with approval in Ætna Life Ins. Co. v. Davey (123 U. S. 744), and in the course of the opinion it was said: “ The jury having found, under proper instructions, that the insured had not become so far intemperate as to impair his health, that finding was not open to review here.”
The trial judge said, in the course of the charge, viz.: “ If the deceased was drinking moderately, as they had given him permission to do, and that he was in failing health caused by something other than intoxicating drinks, and they sought to cancel the policy, the law steps in and will not permit the company to do it, because it is required to keep within the terms and conditions' of the policy. The company when it issued the policy knew that he was in the habit of drinking moderately; therefore, it assented to that, and it could only cancel the policy when it had knowledge or was in possession of the facts which led it to believe that the insured .was drinking to excess, or was so intemperate that it impaired liis health. * * * It is a question of fact for you to determine. You must examine the evidence and apply the facts to the law as I have stated it to you. It is a question for you to say whether, under the terms of this policy, the deceased was intemperate in his habits, and whether by reason of those intemperate habits it impaired his health. If it did, then the defendant had a right to cancel the policy.”
It seems the language used by the trial judge is as favorable as the defendant was entitled to.
*518The learned counsel for the appellant asked the court to charge “ that the defendant is, the sole judge, under the laws of the policy, ■whether a state of facts existed in October, 1893, which entitled it to cancel the policy and terminate the contract of insurance.”' In response thereto the court observed : “ I decline to vary my charge upon’that point.” We think the exception taken presents no error.
Upon the request of the defendant the court charged the jury that if they found that Bright’s disease was produced, or caused .by Janneck’s intemperance, they must find a verdict' for the defendant, provided they found he was intemperate in his. habits. Thereafter the counsel for the defendant' asked the court,to charge that “if he had Bright’s disease and it ivas produced by some other cause, if his intemperance aggravated the disease, their verdict must be for the defendant.” In response to that request the court remarked: “Yes, if his intemperance aggravated the disease as I have explained it to you. I am inclined to think, however, that he is not precluded from drinking moderately.” To that the defendant took an exception, which we think presents no error. Thereafter the counsel for the appellant asked the court to charge : “ Under the evidence of the case, his having Bright’s-disease, he would have no right to drink at all in view of the evidence given by the physicians in the case.” In response to that request the court observed, viz.: “ I will leave that to the jury, under all circumstances, whether he had a right to or not.” An exception was taken which we think presents no reversible error.
We have looked at some other exceptions to which our attention has been directed by the learned counsel for the appellant, and are of the-opinion that they do not present reversible error. We think the verdict of the jury upon the conflicting evidence must be allowed to stand, ' '
The judgment and order should be affirmed, with costs.
All 'concurred.
Judgment and order affirmed, with costs.